                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

LAMONT WILLIAMSON,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )            No. 1:17-CV-161 SNLJ
                                              )
CORIZON, INC., et al.,                        )
                                              )
               Defendants.                    )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion for leave to proceed in forma

pauperis on appeal. The Court will direct the Clerk of Court to request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$505 appellate fee is paid in full.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$505 appellate fee is paid in full.

       Dated this 1st day of May, 2019.




                                              STEPHEN N. LIMBAUGH, JR.
                                              UNITED STATES DISTRICT JUDGE
